Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 1 of 28




               EXHIBIT E
       Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 2 of 28



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: IAS PART 54
GEM HOLDCO, LLC, and GEM                                 Index No.: 650841/2013
VENTURES, LTD.,
                                                              (Schecter, J.)
                                     Plaintiffs,

                  -against-
                                                     RESTRAINING NOTICE AND
CHANGING WORLD TECHNOLOGIES,                         INFORMATION SUBPOENA
L.P., et al.,

                                   Defendants.
CWT CANADA II LIMITED
PARTNERSHIP, RESOURCE RECOVERY
CORPORATION and JEAN NOELTING,

                       Third Party Plaintiffs,

              -against-
CHRISTOPHER BROWN, EDWARD
TOBIN, ELIZABETH J. DANZIK and DEJA
II, LLC.


TO:    Jovahna Danzik
       14545 North Frank Lloyd Wright Boulevard
       Scottsdale, Arizona 85260

              WHEREAS, a judgment was entered in this Court on September 7, 2016 in favor

of Cross-Claim Plaintiffs CWT Canada II Limited Partnership, Resources Recovery Corporation,

and Jean Noelting, and against Cross-Claim Defendants RDX Technologies Corporation (f/k/a

Ridgeline Energy Services, Inc.) (“RDX”) and Dennis Danzik (“Danzik,” and with RDX,

“Judgment Debtors”), for the amount of $7,033,491.13,

              WHEREAS, the amount of $7,033,491.13, together with interest from September

7, 2016, remains due and unpaid,
       Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 3 of 28



               WHEREAS, it appears that you are in possession or in custody of property in

which Judgment Debtors have an interest.

               YOU ARE HEREBY COMMANDED, to answer in writing under oath,

separately and fully, each question in the questionnaire accompanying the subpoena, each answer

referring to the question to which it responds; and that you return the answers together with the

original of the questions within 7 days after your receipt of the questions and this subpoena.

               PLEASE TAKE NOTICE that false swearing or failure to comply with this

Information Subpoena is punishable as a contempt of Court.
        Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 4 of 28




                                   RESTRAINING NOTICE

        Pursuant to Section 5222(b) of the Civil Practice Law and Rules, a copy of which is set
forth below, you are hereby forbidden to (1) make or suffer any sale, assignment, or transfer
of, or any interference with any property in which Judgment Debtors have an interest, or
(2) transfer any income, money, or money due or to become due to Judgment Debtors or to
any corporation, business, or entity or other designee appointed by Judgment Debtors, or
any other party or person have some relationship to Judgment Debtors—including making
any payments on behalf of Judgment Debtors or to be utilized to satisfy the debts or
expenses of Judgment Debtors or for the benefit of Judgment debtors—except upon
direction of the sheriff or pursuant to an order of the court until the aforesaid judgment is
satisfied or vacated. This notice also covers all property in which Judgment Debtors have an
interest hereafter coming into your possession or custody. Disobedience of this Restraining
Notice is punishable as a contempt of court.

Certification: I hereby certify that this information subpoena complies with Rule 5224 of the
               Civil Practice Law and Rules and Section 601 of the General Business Law that I
               have a reasonable belief that the party receiving this subpoena has in their
               possession information about the debtors that will assist the creditor in collecting
               the judgment.

Dated: February 8, 2019
       New York, New York

                                              SCHLAM STONE & DOLAN LLP




                                              By:
                                                      Jeffrey M. Eilender
                                                      Bradley J. Nash
                                                      Joshua Wurtzel
                                                      26 Broadway
                                                      New York, New York 10004
                                                      Telephone: (212) 344-5400
                                                      Facsimile: (212) 344-7677
                                                      E-Mail: jeilender@schlamstone.com
                                                      E-Mail: bnash@schlamstone.com
                                                      E-Mail: jwurtzel@schlamstone.com

                                                     Attorneys for Cross-Claim Plaintiffs CWT
                                                     Canada II Limited Partnership, Resource
                                                     Recovery Corporation, and Jean Noelting
                                                 3
        Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 5 of 28




                                           CPLR 5222(b)

        Effect of restraint; prohibition of transfer; duration. A judgment debtor or obligor served
with a restraining notice is forbidden to make or suffer any sale, assignment, transfer or
interference with any property in which he or she has an interest, except as set forth in
subdivisions (h) and (i) of this section, and except upon direction of the sheriff or pursuant to an
order of the court, until the judgment or order is satisfied or vacated. A restraining notice served
upon a person other than the judgment debtor or obligor is effective only if, at the time of
service, he or she owes a debt to the judgment debtor or obligor or he or she is in the possession
or custody of property in which he or she knows or has reason to believe the judgment debtor or
obligor has an interest, or if the judgment creditor or support collection unit has stated in the
notice that a specified debt is owed by the person served to the judgment debtor or obligor or that
the judgment debtor or obligor has an interest in specified property in the possession or custody
of the person served. All property in which the judgment debtor or obligor is known or believed
to have an interest then in and thereafter coming into the possession or custody of such a person,
including any specified in the notice, and all debts of such a person, including any specified in
the notice, then due and thereafter coming due to the judgment debtor or obligor, shall be subject
to the notice except as set forth in subdivisions (h) and (i) of this section. Such a person is
forbidden to make or suffer any sale, assignment or transfer of, or any interference with, any
such property, or pay over or otherwise dispose of any such debt, to any person other than the
sheriff or the support collection unit, except as set forth in subdivisions (h) and (i) of this section,
and except upon direction of the sheriff or pursuant to an order of the court, until the expiration
of one year after the notice is served upon him or her, or until the judgment or order is satisfied
or vacated, whichever event first occurs. A judgment creditor or support collection unit which
has specified personal property or debt in a restraining notice shall be liable to the owner of the
property or the person to whom the debt is owed, if other than the judgment debtor or obligor,
for any damages sustained by reason of the restraint. If a garnishee served with a restraining
notice withholds the payment of money belonging or owed to the judgment debtor or obligor in
an amount equal to twice the amount due on the judgment or order, the restraining notice is not
effective as to other property or money.




                                                   4
Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 6 of 28
     Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 7 of 28




IN ACCORDANCE WITH THE INSTRUCTIONS AND DEFINITIONS SET FORTH

BELOW, ANSWER THE QUESTIONS THAT FOLLOW ON THE FORM PROVIDED

WITHIN SEVEN (7) DAYS AND RETURN YOUR ANSWERS IN THE PRE-ADDRESSED,

POSTAGE PAID ENVELOPE ENCLOSED HEREWITH TO:

                              Schlam, Stone, and Dolan LLP
                                      26 Broadway
                           New York, New York 10004 Attention:
                                   Jeffrey M. Eilender


                                Definitions and Instructions

1.   Each question and every subpart thereof shall be answered fully and separately.

2.   Answering a question by simply identifying a document, unless the question expressly

     requests only the identification of a document, will not be a sufficient answer to that

     question.

3.   When any question calls for the identity of any person, you are to provide the person's:

     a.     full name;

     b.     last known business address and telephone number;

     c.     present occupation, title and business affiliation; and

     d.     occupation, title and business position during the time period to which your

            answer relates.

4.   When any question requires you to identify a document, you shall state to the extent

     known:

     a.     the type of document;

     b.     the general subject matter;

                                               6
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 8 of 28




      c.     the date of the document; and

      d.     the author(s), addressee(s) and recipient(s).

5.    The term "document" means any written, printed, recorded or graphic matter of any kind,

      however produced or reproduced, including without limitation any writing, drawing,

      graph, chart, photograph, label, sign, print, package, wrapper, receptacle, advertisement,

      computer disk, tape and audio or visual recording, which is in your possession, custody

      or control.

6.    The term "communication" means the transmittal of information (in the form of facts,

      ideas, inquiries, opinions, or otherwise), including without limitation any meeting,

      conversation, discussion, faxes, notes correspondence, message, or other written and oral

      communications between two or more persons, in person, on the telephone, or by any

      other means of electronic or physical communication.

7.    The term "concerning" means relating to, referring to, describing, evidencing or

      constituting.

8.    The term "and" and "or" shall be construed either disjunctively or conjunctively as

      necessary to bring within the scope of any request all documents that might otherwise be

      construed to be outside of its scope.

9.    The terms "any" and "all" shall be construed as necessary to bring within the scope of any

      question all documents, communications or subject matter that might otherwise be

      construed to be outside its scope.

10.   The use of the singular form of any word includes the plural, and vice versa, whenever

      necessary to bring within the scope of any question all documents, communications, or


                                               7
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 9 of 28




      subject that might otherwise be construed to be outside its scope.

11.   These questions are intended to be of a continuing nature. If after the service of your

      responses hereto, you should learn of any information which supplements or differs from

      the answers you supplied, you will promptly supplement your responses to the

      undersigned attorneys.

12.   In the event you decline to answer any particular question, or subpart thereof, on the

      ground of any evidentiary privilege or discovery exclusion, (a) state the basis for

      assertion of the privilege or exclusionary principle, and (b) give a summary statement of

      the document's date, author, recipient, custodian and subject matter in sufficient detail to

      permit the Court to reach a determination in the event of a motion to compel.




                                                8
       Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 10 of 28




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: IAS PART 54
GEM HOLDCO, LLC, and GEM                                     Index No.: 650841/2013
VENTURES, LTD.,
                                                                 (Kornreich, J.)
                                      Plaintiffs,
                   -against-
                                                          QUESTIONS AND ANSWERS IN
CHANGING WORLD TECHNOLOGIES,
                                                        CONNECTION WITH INFORMATION
L.P., et al.,
                                                                 SUBPOENA
                                   Defendants.
CWT CANADA II LIMITED
PARTNERSHIP, RESOURCE RECOVERY
CORPORATION and JEAN NOELTING,

                         Third-Party Plaintiffs,

                   -against-

CHRISTOPHER BROWN, EDWARD
TOBIN, ELIZABETH J. DANZIK and DEJA
II, LLC.

                       Third-Party Defendants.

STATE OF _______________:
                        : ss.
COUNTY OF _____________:

I, ________________, being duly sworn,

depose and say that I am the recipient of an information subpoena herein and of the original and

a copy of questions accompanying said subpoena. The answers set forth below are made from

information obtained from my records and/or are based upon my personal knowledge.




                                                    9
        Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 11 of 28




                                            Questions

Question No. 1

               Do you have a record of any account in which Judgment Debtors may have an

interest, whether under the name of the Judgment Debtors, under a trade or corporate name, or in

association with others, as of the date of the subpoena or within one year prior thereto?

Answer to Question No. 1




Question No. 2

               As to each such account, what is the exact title of the account, the date opened,

amounts presently on deposit; if closed, the amount on deposit when closed and the date closed?

Answer to Question No. 2

Title                                 Date Opened            Amount on Deposit      Date Closed




                                                10
       Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 12 of 28




Question No. 3

               Do you have a record of any safe deposit box in which Judgment Debtors may

have an interest, whether under the name of the Judgment Debtors, under a trade or corporate

name, or in association with others, as of the date of the subpoena or within one year prior

thereto?

Answer to Question No. 3




Question No. 4

               As to each such box what is the exact designation of the lessees thereof, the date

hired, the date discontinued, the names of those having access?

Answer to Question No. 4

Lessees               Date Hired             Date Discontinued              Those Having Access




                                                11
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 13 of 28




Question No. 5

   Do you hold collateral in which the Judgment Debtors have or may have an interest?

Answer to Question No. 5




Question No. 6

              What is the description and value of each item of collateral?

Answer to Question No. 6

Description                                                Value




                                               12
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 14 of 28




Question No. 7

             What interest do the Judgment Debtors appear to have in each item of collateral?

Answer to Question No. 7




                                             13
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 15 of 28




Question No. 8

              Are Judgment Debtors indebted to you?

Answer to Question No. 8




Question No. 9

                 As to each indebtedness, what is the amount of the original indebtedness, the date

incurred, amount repaid and date of such repayment?

Answer to Question No. 9

Amount        Date Incurred           Amount Repaid                 Date Repaid




                                                14
       Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 16 of 28




Question No. 10

               Do you hold any lien, mortgage or otherwise, against property of the Judgment

Debtors?

Answer to Question No. 10




Question No. 11

             What is the nature of each such lien, the full description of the property affected

by the lien, the location and identity of the office of the filing or recording and full indexing

information?

Answer to Question No. 11

Lien                           Property                Where Recorded                  Book and

                                                       or Filed                        Page No.




                                                  15
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 17 of 28




Question No. 12

              Are any of the assets of the Judgment Debtors, in your possession or care, subject

to liens, attachments or other encumbrances?

Answer to Question No. 12




Question No. 13

              What are the full details of the same in regard to each asset?

Answer to Question No. 13




                                               16
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 18 of 28




Question No. 14

              Do you have any other transactions with the Judgment Debtors, directly or

indirectly, as a result of which the Judgment Debtors may now have, or may in the future

become entitled to, money or credit?

Answer to Question No. 14




Question No. 15

              What are the full details of each such transaction?

Answer to Question No. 15




                                               17
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 19 of 28




Question No. 16

             Has any of the Judgment Debtors given you a statement of final condition?

Answer to Question No. 16




Question No. 17

             What assets are disclosed therein (or in the alternative supply a copy thereof)?

Answer to Question No. 17




                                              18
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 20 of 28




Question No. 18

             For the individual Judgment Debtors, what is Judgment Debtor’s social security

number and last place of employment?

Answer to Question No. 18




                                            19
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 21 of 28




Dated this ______day of _________ 2019.

                                          ________________________

                                             Jovahna Danzik



SUBSCRIBED AND SWORN to before me this ___ day of__________ 2019, by __________



                                          ________________________
                                          Notary Public




                                            20
         Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 22 of 28



                                          EXEMPTION NOTICE

                                     as required by New York Law


                   YOUR BANK ACCOUNT IS RESTRAINED OR “FROZEN”


The attached Restraining Notice or notice of Levy by Execution has been issued against your
bank account. You are receiving this notice because a creditor has obtained a money judgment
against you, and one or more of your bank accounts has been restrained to pay the judgment. A
money judgment is a court's decision that you owe money to a creditor. You should be aware that
FUTURE DEPOSITS into your account(s) might also be restrained if you do not respond to this
notice.


You may be able to “vacate” (remove) the judgment. If the judgment is vacated, your bank
account will be released. Consult an attorney (including free legal services) or visit the court
clerk for more information about how to do this.


Under state and federal law, certain types of funds cannot be taken from your bank account to
pay a judgment. Such money is said to be “exempt. ”


DOES YOUR BANK ACCOUNT CONTAIN ANY OF THE FOLLOWING TYPES OF
FUNDS?


1.    Social security;

2.    Social security disability (SSD);

3.    Supplemental security income (SSI);

4.    Public assistance (welfare);

5.    Income earned while receiving SSI or public assistance;

6.    Veterans benefits;

7.    Unemployment insurance;

8.    Payments from pensions and retirement accounts;

9.    Disability benefits;

10.   Income earned in the last 60 days (90% of which is exempt);

                                                  5
         Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 23 of 28



11.   Workers' compensation benefits;

12.   Child support;
13.   Spousal support or maintenance (alimony);

14.   Railroad retirement; and/or

15.   Black lung benefits.

If YES, you can claim that your money is exempt and cannot be taken. To make the claim, you
must

(a)   complete the EXEMPTION CLAIM FORM attached;

(b)   deliver or mail the form to the bank with the restrained or “frozen” account; and

(c)   deliver or mail the form to the creditor or its attorney at the address listed on the form.

You must send the forms within 20 DAYS of the postmarked date on the envelope holding this
notice. You may be able to get your account released faster if you send to the creditor or its
attorney written proof that your money is exempt. Proof can include an award letter from the
government, an annual statement from your pension, pay stubs, copies of checks, bank records
showing the last two months of account activity, or other papers showing that the money in your
bank account is exempt. If you send the creditor's attorney proof that the money in your account
is exempt, the attorney must release that money within seven days. You do not need an attorney
to make an exemption claim using the form.




                                                    6
      Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 24 of 28



                                EXEMPTION CLAIM FORM

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: IAS PART 54
 GEM HOLDCO, LLC, and GEM                                   Index No.: 650841/2013
 VENTURES, LTD.,

                                    Plaintiffs,
                   -against-                             EXEMPTION CLAIM FORM
                                                        QUESTIONS AND ANSWERS IN
 CHANGING WORLD TECHNOLOGIES,                         CONNECTION WITH INFORMATION
 L.P., et al.,                                                 SUBPOENA

                                  Defendants.
 CWT CANADA II LIMITED
 PARTNERSHIP, RESOURCE RECOVERY
 CORPORATION and JEAN NOELTING,

                        Third-Party Plaintiffs,

                   -against-

 CHRISTOPHER BROWN, EDWARD
 TOBIN, ELIZABETH J. DANZIK and DEJA
 II, LLC.

                      Third-Party Defendants.


NAME AND ADDRESS OF JUDGMENT CREDITOR OR      NAME AND ADDRESS OF
FINANCIAL ATTORNEY                      INSTITUTION

Schlam Stone & Dolan LLP                                   Jovahna Danzik

ADDRESS A                                                  ADDRESS B

26 Broadway, 19th Floor                                    14545 N. Frank Lloyd Wright Blvd
New York, New York 10004                                   Unit 2065
                                                           Scottsdale, AZ 85260

Directions: To claim that some or all of the funds in your account are exempt, complete both
copies of this form, and make one copy for yourself. Mail or deliver one form to ADDRESS A
and one form to ADDRESS B within twenty days of the date on the envelope holding this notice.
**If you have any documents, such as an award letter, an annual statement from your pension,
                                                  7
       Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 25 of 28



paystubs, copies of checks or bank records showing the last two months of account activity,
include copies of the documents with this form. Your account may be released more quickly.
______________________________________________________________________________
_______
______________________________________________________________________________
____________________


 I state that my account contains the following type(s) of funds (check all that apply):


....       Social security

....       Social security disability (SSD)

....       Supplemental security income (SSI)

....       Public assistance

....       Wages while receiving SSI or public assistance

....       Veterans benefits

....       Unemployment insurance

....       Payments from pensions and retirement accounts

....       Income earned in the last 60 days (90% of which is exempt)

....       Child support

....       Spousal support or maintenance (alimony)

....       Workers' compensation

....       Railroad retirement or black lung benefits

....       Other (describe exemption):_________________________



I request that any correspondence to me regarding my claim be sent to the following address:


____________________________________________________________________________
                                      8
       Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 26 of 28




                           (FILL IN YOUR COMPLETE ADDRESS)




I certify under penalty of perjury that the statement above is true to the best of my knowledge and
belief.



______________________________________________________________________________
____________________


DATE                                   SIGNATURE OF JUDGMENT DEBTOR




                                                 9
       Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 27 of 28



                    NOTICE TO JUDGMENT DEBTOR OR OBLIGOR

      Money or property belonging to you may have been taken or held in order to satisfy a
judgment or order which has been entered against you. Read this carefully.

                      YOU MAY BE ABLE TO GET YOUR MONEY BACK

         State and federal laws prevent certain money or property from being taken to satisfy
money judgments or orders. Such money or property is said to be “exempt.” The following is a
partial list of money which may be exempt:

       1.      Supplemental social security income (SSI);

       2.      Social security;

       3.      Public assistance (welfare);

       4.      Spousal support, maintenance (alimony) or child support;

       5.      Unemployment benefits;

       6.      Disability benefits;

       7.      Workers’ compensation benefits;

       8.      Public or private pensions;

       9.      Veterans’ benefits;

       10.     Ninety percent of your wages or salary earned in the last sixty days;

       11.     Twenty-five hundred dollars of any bank account containing statutorily exempt
               payments that were deposited electronically or by direct deposit within the last
               forty-five days, including, but not limited to, your social security, supplemental
               security income, veteran’s benefits, public assistance, workers’ compensation,
               unemployment insurance, public or private pensions, railroad retirement benefits,
               black lung benefits, or child support payments; 12. Railroad retirement; and

       13.     Black lung benefits.

        If you think that that any of your money that has been taken or held is exempt, you must
act promptly because the money may be applied to the judgment or order. If you claim that any
of your money that has been taken or held is exempt, you may contact the person sending this
notice.


                                                10
       Case 2:17-cv-04140-DWL Document 98-6 Filed 02/15/19 Page 28 of 28



        Also, YOU MAY CONSULT AN ATTORNEY, INCLUDING ANY FREE LEGAL
SERVICES ORGANIZATION IF YOU QUALIFY. You can also go to court without an
attorney to get your money back. Bring this notice with you when you go. You are allowed to
try to prove to a judge that your money is exempt from collection under New York civil practice
law and rules, sections fifty-two hundred twenty-two-a, fifty-two hundred thirty-nine and fifty-
two forty. If you do not have a lawyer, the clerk of the court may give you forms to help you
prove your account contains exempt money that the creditor cannot collect. The law (New York
civil practice law and rules, article four and sections fifty-two hundred thirty-nine and fifty-two
hundred forty) provides a procedure for determination of a claim to an exemption.




                                                11
